DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 5/6/2022.  Claims 1-31 have been cancelled.  Claims 60-63 are newly added.  Claims 32-38, 41-42, 46, 48-52, 56-57, and 59 have been amended.

Response to Arguments
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The Babic/Gordon rejection has been withdrawn in view of applicant’s amendment.

Rejoinders
Claim 1 is allowable. 
Claims 39-40, 43-44, 47, 53-55, and 58, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Group I-IV, as set forth in the Office action mailed on 9/1/2021, is hereby withdrawn and claims 39-40, 43-44, 53-55, and 58 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In independent claims 45 and 50, third line from the last line of the claims, delete “within” and replace with --and within--. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Allowable Subject Matter
Claims 32-63 are allowed.
The following is an examiner’s statement of reasons for allowance:	
Regarding independent claims 32, 45, and 50, the art of record when consider alone or in combination neither anticipates nor renders obvious a compression garment for a body, comprising wherein said first material and said tensioning device are attached to each other via flaps arranged along said first and second side edges thereof, and said elongated padded element being arranged on an outer surface of said second material and within said elongated gap, in combination with features recited in respective independent claim.
Regarding dependent claims 33-44, 46-49, 51-63, they are allowed due to their dependencies on independent claim 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786